4




OFFICE   OF   THE   ATTORNEY   GENERAL   OF   TEXAS
Jion
   . OrvilleS. Carpenter, Agril 14, 193Q. Rice 2
    IilO., to eubalt to them a list of all
    employersoovered by the Texas Unemploy-
    ment Coqmnsatlm hct. Esy we make these
    reports of status available to the T-8
    ‘8orld*aFair Commission,Inc. in or&r
    that they night obtain from them the
    x1fmO8 Of the 0&0yOP8?"

        You recpmt the opinion of thl8 dqxwt-
    as-to +!her the Taure
                        -- Unemplqmnt
                              _         Cappaa-
                                           _  -




     arid68   oftau
Hon. Orvlllr S. Carpenter, April   14, 1939, page 3




           The language quoted from the above re-
ferrod to erotlon is plain end unambiguous. It
authorlzeb the Commleelon to exemlna and to;lnepeot
reoords of employers and to require reporte'whloh
the Commle8ion deems neoesaary. It 1s obvloue-
from the context thet the intent of the Legltiiab
ture wee to make these reporta~oonfldentIelend ,~'
olosad to the public at large. Thn CommItleion 3I
expreesly prohibited from publishlngor.reveallng
in any menner the private affairs of those busl-
nea8 ooncerna end employers which come under Its
jurIa6lctlon. It follows from the wording of the
act ltaelf that Information contained in the re-
ports may not legally be divulged by placing the
reports in the hands of pertles who are not expres-
ly authorized to Inspect and exemlne them.
            we find, therefore, an oxpress prohlbl-
tlon In the Act reetrelnlng the Commleelon from
dlrroloalngInformation contained in the reports
it roquire8  of employing units through publication
of aeme or laying the records open to public ln-
8pectlon.
           It Is true that the eectlon under dis-
cussion speolffcellyexcludes *public employees
In the psrformenco or their pub110 duties* from
t.;.nln;M-;Itlon. Thr Texas'World's Fair Commls-
            a non-private oorporatlon,In our
opinion, &a    not fall within this exemption, de-
spite its status of patriotic and civic importance.
Eoh.   Grvllle   S.   Carpenter,       April 14, 1939, IZn,ge
                                                           4

tieare constra3nedto hold that the Texas Unen-
ploymeat Coapeneatlon~omr&salon Is not authorized
to make repbts  of stahhs of employing units avail-
able to the Teule %Od.(l'8 Falr Comniisslon,Ino.,
in order.thatthe Cocmlesionml&t obtain froni
them reports the IlCUW8 0r employers.
          Trueting that the above fully answers
your Inquiry, we a-0
                                       Tour8 very truly
                               ATToHsHTO~aFT~




                                   .